Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr.  Michael Petrocelli on 05/06/2021.
 
In claim 1, line 14, “labeled data.” was changed to -- labeled data;--.
In claim 1, line 14, after “labeled data” add --selecting, based on whether the second multi-domain sentence representation generation module satisfies an acceptance criterion, either the first multi-domain sentence representation generation module or the second multi-domain sentence representation generation module for subsequent use in the runtime environment, and wherein the acceptance criterion is satisfied when a performance metric satisfies a classification accuracy threshold.--.

In claim 4, line 6, “an acceptance criterion” was changed to – the acceptance criterion --.


In claim 5, line 3, “a performance metric” was changed to -- the performance metric--.
In claim 5, line 6, after “module” delete --, and wherein the acceptance criterion is satisfied when the performance metric satisfies a classification accuracy threshold.--.

In claim 12, line 17, “labeled data.” was changed to -- labeled data;--.
In claim 12, line 17, after “labeled data” add --selecting, based on whether the second multi-domain sentence representation generation module satisfies an acceptance criterion, either the first multi-domain sentence representation generation module or the second multi-domain sentence representation generation module for subsequent use in the runtime environment, and wherein the acceptance criterion is satisfied when a performance metric satisfies a classification accuracy threshold.--.

In claim 14, line 6, “an acceptance criterion” was changed to – the acceptance criterion --.
In claim 14, lines 6-11, after “evaluation” delete --; and selecting, based on whether the second multi-domain sentence representation generation module satisfies the acceptance criterion, either the first multi-domain sentence representation generation module or the 

In claim 15, line 3, “a performance metric” was changed to -- the performance metric--.
In claim 15, line 6, after “module” delete --, and wherein the acceptance criterion is satisfied when the performance metric satisfies a classification accuracy threshold.--.

In claim 20, line 16, “labeled data.” was changed to -- labeled data;--.
In claim 20, line 16, after “labeled data” add --selecting, based on whether the second multi-domain sentence representation generation module satisfies an acceptance criterion, either the first multi-domain sentence representation generation module or the second multi-domain sentence representation generation module for subsequent use in the runtime environment, and wherein the acceptance criterion is satisfied when a performance metric satisfies a classification accuracy threshold.--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 12 and 20 (amended) are allowable over the prior arts of record because none of the said prior arts taken alone or in combination with any of the other said prior arts teaches all the limitations of Claim 1. For example, the closest prior art of record, Huang et al. (US 20160306794 A1) discloses performing first translation training task on received portion of a 
servers, where a respective second server receives a subset of the first translation training results that correspond to a same language element.  The second translation training task is performed on the received subset of the first training results.  Second translation training results are output. 
However, Huang in its entirety and/or in combination with any of the other said prior arts does not explicitly disclose the following in combination with the other limitations of claims 1, 12 and 20:
selecting, based on whether the second multi-domain sentence representation generation module satisfies an acceptance criterion, either the first multi-domain sentence representation generation module or the second multi-domain sentence representation generation module for subsequent use in the runtime environment, and wherein the acceptance criterion is satisfied when a performance metric satisfies a classification accuracy threshold.
Claims 2-11 and 13-19 are dependent upon claims 1 and 12, respectively, therefore, claims 2-11 and 13-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                                                                                                                                                                                                           /MD S ELAHEE/                                                                                                                                                                                                       MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
May 23, 2021